                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL J. BORDONI,

                      Plaintiff,                        CIVIL ACTION
       v.                                               NO. 18-3937

CHASE HOME FINANCE LLC,

                      Defendant.


                                      ORDER

      AND NOW, this 10th day of April, 2019, after considering Defendant’s Motion to

Dismiss, (ECF No. 9), Plaintiff’s Response, (ECF No. 10), and Defendant’s Reply (ECF

No. 11), it is hereby ORDERED that the Motion is GRANTED in part and DENIED

in part. Specifically, Plaintiff’s RESPA, TILA, declaratory judgment, UTPCPL and

unjust enrichment claims are DISMISSED with prejudice.



                                              BY THE COURT:


                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
